Citation Nr: 1622975	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  13-09 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for nosebleeds.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1986 to August 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran testified before the undersigned at a Board hearing in March 2014.  
A Board hearing transcript has been associated with the claims file.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  They contain additional documents relevant to the appeal.

The issue of entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD) was submitted by the Veteran in October 2015.  The RO sent the Veteran notice in November 2015 stating that this issue was already on appeal.  The Board points out that the Veteran's prior appeal to the Board included only the issue of entitlement to service connection for PTSD, and the issue of entitlement to a higher rating for PTSD is not currently on appeal.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action and development.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Competent medical evidence of record indicates that the Veteran has a current disability characterized by nosebleeds which had its onset during his active duty service.

2.  Affording the Veteran the benefit of the doubt, competent medical evidence of record indicates that the Veteran has a current skin disorder which had its onset during his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for nosebleeds have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for a skin disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination as to the claims being decided herein, no discussion of compliance with VA's duty to notify and assist is necessary at this time.

I. Nosebleeds

The Veteran contends that he has intermittent nosebleeds which began during his active service.  The Veteran testified in March 2014 that his nosebleeds began while he was serving in the Gulf War near burning oil rigs.  Board Hearing Transcript 7.  He and his wife stated that since that time his nose will intermittently spontaneously bleed, despite having it treated with cauterization.  Id. at 7-8.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

In this case, the Board finds that the Veteran has a current disability, which has been diagnosed as epistaxis both by the June 2013 VA examiner and in a June 2014 letter from his private treating physician, D.K.  "Epistaxis" is defined as "hemorrhage from the nose; called also nosebleed and nasal hemorrhage."  Dorland's Illustrated Medical Dictionary 635 (32nd ed. 2012).

Veteran has also credibly testified that he began having nosebleeds while in service, and he is found to be competent to identify such symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Lastly, there is medical evidence showing a link between his in-service nosebleeds and his current disorder.  The June 2014 letter from private physician D.K. indicates that he believes the nosebleeds are part of the Veteran's Gulf War syndrome-related symptomatology.  The June 2013 VA examiner also found that the Veteran's nosebleeds were at least as likely as not due to some environmental exposure in the Gulf War.

In sum, the weight of the evidence of record shows that the Veteran has a current disorder characterized by intermittent nosebleeds which had its onset during his active duty service, and entitlement to service connection is warranted.



II. Skin Disorder

The Veteran also contends that he has a skin rash disability which had its onset in service.  At the March 2014 Board hearing, the Veteran testified that he never had a skin rash problem until he served in the Persian Gulf, and that he has been told by his physician that it is a fungal infection from the desert.  Board Hearing Transcript 10-11.

The Veteran's service treatment records show that in 1992 he was treated for a rash, diagnosed as dermatitis, in service.  This evidence, combined with the Veteran's credible lay statements, establishes that the Veteran had an in-service skin disease.

The evidence also shows that the Veteran has a current disability.  The Veteran's medical records show that he has been intermittently treated for a rash on his abdomen and back.  In December 2010, his private physician noted that the Veteran had a recurring rash that had been coming and going since he was in Iraq.  The December 2011 VA examiner diagnosed the Veteran with dermatitis or eczema.

Lastly, there is evidence connecting the Veteran's in-service symptoms to his current disability from the June 2014 letter from private physician D.K.  The physician included the Veteran's fungal skin infection problems as symptoms associated with Gulf War syndrome and the Veteran's service in the Middle East in the early 1990s.

The Board acknowledges that the December 2011 VA examiner came to a different conclusion regarding the likelihood that the Veteran's current skin disorder was related to his in-service dermatitis in 1992.  Although the Board finds that this opinion is entitled to significant probative weight, when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Board therefore affords the Veteran the benefit of the doubt and finds that his current skin disorder is related to service.

As it has therefore been found that the Veteran has a skin disorder which had its onset in service and is related to his current skin disorder diagnosis, entitlement to service connection is warranted.


ORDER

Entitlement to service connection for nosebleeds is granted.

Entitlement to service connection for a skin disorder is granted.


REMAND

In December 2011, the Veteran attended a VA audiological examination which found that his hearing loss was not of sufficient severity to be considered a disability pursuant to 38 C.F.R. § 3.385 (2015).  As the Veteran has credibly testified that he feels his hearing loss has worsened since his prior VA examination, the Board finds that the issue must be remanded in order to afford the Veteran a new VA examination.  See Board Hearing Transcript 5; see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral hearing loss.  The audiologist must be provided access to the Veteran's claims folder, to include any pertinent electronic records.  The audiologist must specify in the report that the entire claims file, to include all evidence within the electronic file, was reviewed.  All appropriate audiological testing should be conducted.

The examiner should then address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right and/or left ear hearing loss is related to acoustic trauma during his period of active duty service.  The examiner is reminded that the absence of any documented in-service hearing loss is not necessarily fatal to a claim for service connection.

The examiner must specifically acknowledge and discuss the Veteran's reports of exposure to artillery and explosion noise while serving in the Middle East.

The examiner must provide clear conclusions and a thorough and well-reasoned medical explanation supporting each opinion offered.  If unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any condition is unknowable.

2. The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for the VA examinations without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3. Thereafter, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


